IN THE SUPREME COURT OF THE STATE OF DELAWARE

    TAYLOR PEETA,1                                §
                                                  §   No. 159, 2018
          Respondent Below,                       §
          Appellant,                              §   Court Below—Family Court
                                                  §   of the State of Delaware
          v.                                      §
                                                  §   File No. CK17-01060
    JENNY BLANK,                                  §
                                                  §   Petition Nos. 17-01323
          Petitioner Below,                       §                 17-08941
          Appellee.                               §

                                Submitted: January 11, 2019
                                Decided: March 15, 2019

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                           ORDER

         Upon consideration of the parties’ briefs and the record below, it appears to

the Court that:

         (1)     The respondent below-appellant, Taylor Peeta (“the Mother”), filed an

appeal from the Family Court’s order, dated February 8, 2018, granting the petition

for permanent guardianship filed by the petitioner below-appellee, Jenny Blank (“the

Paternal Grandmother”). Having carefully reviewed the record, we find no error or

abuse of the discretion in the Family Court’s decision. Accordingly, we affirm the

Family Court’s judgment.


1
    The Court previously assigned pseudonyms to the appellants under Supreme Court Rule 7(d).
      (2)   The Mother and the Paternal Grandmother’s son (“the Father”) were

the parents of a son born in 2005 (“the Child”). The Child lived with the Father.

After the Father died in late 2016, the Child moved to live with his paternal

grandparents. Paternal Grandmother filed, along with her daughter, a petition for

permanent guardianship of the Child. The Family Court ordered A Better Chance

for Our Children to prepare a social study under 13 Del. C. § 2354.

      (3)   The Mother opposed permanent guardianship, but did not oppose a

temporary guardianship while she was incarcerated. Counsel was appointed to

represent the Mother. The Mother filed a pro se motion to dismiss the petition for

permanent guardianship, petition for custody, motion for ineffective assistance of

counsel, and a petition to change venue. The Family Court denied all of these

motions.

      (4)   The Family Court held a hearing on the petition for permanent

guardianship on January 11, 2018. The aunt was removed from the petition for

permanent guardianship. The aunt, the Paternal Grandmother, a counselor from the

Child’s school, an employee of A Better Chance for Our Children, and the Mother

testified at the hearing. The Family Court also interviewed the Child separately.

      (5)   The aunt and the Paternal Grandmother testified that the Father had

raised the Child as a single parent. They helped the Father, who moved to live near

the Paternal Grandmother three years before his death, care for the Child. After the


                                         2
Father died, the Child moved in with his grandparents. The aunt and Paternal

Grandmother testified that before the Father died the Mother had little involvement

in the Child’s life and had not paid any child support. The Child spent time with the

Mother’s other children (who did not live with her) and continued to do so after the

Father’s death.

      (6)    The school counselor testified that the Child was a special needs student

who had made good progress since coming to the school. The school did not know

the Mother was alive until recently because the Child had told everyone that she was

dead. The employee from A Better Chance for Our Children testified about her

investigation, which included interviews of the Child and paternal grandparents, a

telephone call with the Mother (who was supposed to call again but did not do so)

criminal background checks, and reference checks. The employee recommended

granting of the petition for permanent guardianship because the Mother was

incarcerated and unlikely to assume care of the Child in the near future, the Child

expressed a strong desire to stay with his grandparents, and his grandparents could

provide him with a good home.

      (7)    The Mother testified that she began serving a seven-year sentence for

distribution of cocaine in March 2016. Based on her completion of various programs

and receipt of good time and Maryland parole rules, she expected to receive

probation or parole as early as April 2018.       The Mother opposed permanent


                                          3
guardianship because she would be released from jail soon and she and the Father

had shared custody of the Child, with the Child seeing the Mother every weekend,

until she was incarcerated. She also testified that she spoke with the Child on the

telephone three or four times a week while the Father was alive, but that the Paternal

Grandmother was not letting her speak with the Child on the telephone. She said

she was never asked to provide child support, but she took care of the Child when

he was with her.

       (8)     In his interview with the Family Court judge, the Child said he would

see the Mother once every six months or so while he lived with the Father. The

Father told him he could see the Mother every month, but he did not want to. When

he lived with the Father, he did not speak to the Mother on the telephone because

she never called. The Child said he wanted to live with his grandparents and if

something happened to them, then he wanted to live with his aunt.

       (9)     In an order dated February 8, 2018, the Family Court granted the

petition for permanent guardianship. Applying 13 Del. C. § 2353,2 the Family Court

found by clear and convincing evidence that the one of the grounds for termination


2
  This section provides that the Family Court shall grant permanent guardianship if it finds by clear
and convincing evidence that: (i) one of the statutory grounds for termination of parental rights
has been met; (ii) adoption is not possible or appropriate; (iii) permanent guardianship is in the
best interests of the child; and (iv) the proposed permanent guardian is emotionally, mentally,
physically and financially suitable, has cared for the child for at least six months or is a relative,
has committed to remain the permanent guardian, and has demonstrated an understanding of the
financial implications of becoming a permanent guardian.

                                                  4
of parental rights under 13 Del. C. § 1103(a) had been met. The Mother had failed

to plan adequately for the Child’s physical, mental, emotional health and

development, the Child had resided in the home of a relative for at least a year, the

Mother was incapable of discharging her parental responsibilities, and there was

little likelihood that the Mother would be able to discharge those responsibilities in

the future. The Family Court also found that adoption was not appropriate, the best

interest factors under 13 Del. C. § 722 weighed in favor of permanent guardianship,

and the Paternal Grandmother satisfied the criteria for a permanent guardianship.

       (10) This appeal followed. On appeal, this Court reviews the Family Court’s

factual and legal determinations as well as its inferences and deductions.3 We will

not disturb the Family Court’s rulings on appeal if the court’s findings of fact are

supported by the record and its explanations, deductions, and inferences are the

product of an orderly and logical reasoning process.4 We review legal rulings de

novo.5 If the Family Court correctly applied the law, then our standard of review is

abuse of discretion.6 On issues of witness credibility, we will not substitute our

judgment for that of the trier of fact.7




3
  Long v. Div. of Family Servs., 41 A.3d 367, 370 (Del. 2012).
4
  In re Heller, 669 A.2d 25, 29 (Del. 1995).
5
  Id.
6
  CASA v. Dep’t of Servs. for Children, Youth and Their Families, 834 A.2d 63, 66 (Del. 2003).
7
  Wife (J.F.V.) v. Husband (O.W.V., Jr.), 402 A.2d 1202, 1204 (Del. 1979).
                                               5
      (11) The Mother’s arguments on appeal may be summarized as follows: (i)

there were factual mistakes in the Family Court order; (ii) the paternal relatives

brainwashed the Child, manipulated the school counselor, prevented her from

contacting the Child by telephone or mail, and ignored her wishes for the Child to

receive counseling outside of the school; (iii) the aunt was not a credible witness;

(iv) the status of her nine other children was irrelevant because five of them were

the age of majority and four of them lived with other relatives because she was

incarcerated; (v) she and the Father shared childcare responsibilities before the

Father died; and (vi) her counsel was ineffective.

      (12) After careful consideration of the parties’ positions and the record on

appeal, we conclude that the judgment of the Family Court should be affirmed on

the basis of, and for the reasons stated, in the Family Court’s thorough and well-

reasoned order dated February 8, 2018. The factual mistakes identified by the

Mother (the Child’s birth date, which was correctly listed in the caption, the date of

the permanent guardianship petition, and the Child’s age upon the completion of the

Mother’s prison sentence) were not material to the Family Court’s decision. As to

the Mother’s attacks on the other witnesses and her contention that she shared joint

responsibility for the Child before the Father died, we will not substitute our opinion

for that of the Family Court when the determination of facts turns on a question of

credibility and the acceptance or rejection of the testimony of witnesses before the


                                          6
Family Court.8 It was within the Family Court’s discretion to determine that the

Child and paternal relatives were more credible than the Mother. To the extent the

Mother claims that her counsel’s ineffectiveness led to the granting of the petition

for permanent guardianship, the record does not support that claim. The February

8, 2018 order reflects that the Family Court carefully reviewed the evidence, made

factual findings, and applied the correct legal standard in deciding to grant the

Paternal Grandmother’s petition for permanent guardianship.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                             BY THE COURT:
                                             /s/ Leo E. Strine, Jr.
                                             Chief Justice




8
    See supra n.7.

                                         7